 WESTONSSHOPPERSCITY, INC.291Westons ShoppersCity,Inc. and its subsidiary Wes-tons ShoppersCity ofOswego,Inc., and its licenseesMiles Fabrics of Oswego,Inc.,Drive-In Restau-rants, Inc., d/b/a Ogden Foods;Arness Sales Corpo-ration;and Lesal Retailers of Oswego,Inc., d/b/aMorse ShoesandRetail Store Employees Union,Local 345,AFL-CIO,Retail Clerks InternationalAssociationWestons ShoppersCity ofOswego,Inc., and its licen-seesandRetail Store Employees Union,Local 345,AFL-CIO,Retail Clerks International Association,Petitioner.Cases 3-CA-5539 and 3-RC-5844April 7, 1975DECISION AND ORDERBy MEMBERSJENKINS,KENNEDY, AND PENELLOOn July 31, 1974, Administrative Law Judge EugeneF. Frey issued the attached Decision in this proceeding.Thereafter, Respondents Westons Shoppers City, Inc.and. its subsidiary_ Westons Shoppers City of Oswego,Inc., filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings,' and con-clusions of the Administrative Law Judge, as modifiedherein, and to adopt his recommended Order.We agree with the Administrative Law Judge's ulti-mate conclusion that, in accordance with the views setsThe Respondents have excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutionswith respect to credibil-ity unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findingsIn sec II,A, of his Decision, the Administrative Law Judge inadvertentlystates that 16 signed authorization cards were received by the Union be-tween September 19 and the morning of September 21, 1973 The correctnumber is 15, and the Administrative Law Judge accurately listed the namesof the 15 employees who executed those cards. Elsewhere in his Decision,the correct number is givenThe Administrative Law Judge inadvertently failed to consider the valid-ity of the union authorization card signed by employee Betty Monette onOctober 19, 1973, which card was admitted into evidence Monette's un-controverted testimony was that she signed the card on the date indicatedthereon, she read the card before signing it, and the employee who solicitedher signature said that the card's purpose was to give the Union the rightto represent her. We conclude, therefore, that Monette's card was reliableand should have been counted toward the Union's majoritystatusWith theaddition of this card to the others found valid and reliable by the Adminis-trative Law Judge, there was a total of 57 such cards executed prior to theelect ion herein The record shows that there were 80 employees in the unitwhen the Union's petition was filed in September 1973 and 84 employeeswhen the election was held on January 4, 1974.forth by the Board inSteel-Fab, Inc., 212NLRB 363(1974), a bargaining order is an appropriate part of theremedy herein because of the serious and pervasiveviolations of Section 8(a)(1) committed by Respond-ents. However, consistent with ourSteel-Fabrationale,we do not adopt either the Administrative Law Judge'spreliminary finding that Respondents violated Section8(a)(5) or his conclusion of law that the Union has beenthe exclusive representative of the bargaining unit em-ployeesherein at all times since September 23,1973.2Further, we disavow the Administrative Law Judge'scomments respecting whether Respondents had a"bona fide doubt" as to the Union's majority status forthat factor is not relevant to the issues herein. In deter-mining the appropriateness of a bargaining order incases of this type, the Board applies a standard, ap-proved inN. L.N.L.R.B. v. Gissel Packing Co., Inc.,395 U.S.575 (1969), which evaluates the severity and impact ofthe unfair labor practices committed. Here, we find'that Respondent has committed "serious unfair laborpractices that interfere with the election processes andtend to preclude the holding of a fair election."Gissel,supra,395 U.S. at 594.3ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondents, Westons Shoppers City, Inc. and its sub-sidiaryWestons Shoppers City of Oswego, Inc. and itslicenseesMiles Fabrics of Oswego, Inc., Drive-In Res-taurants, Inc., d/b/a Ogden Foods; Arness Sales Cor-poration; and Lesal Retailers of Oswego, Inc., d/b/aMorse Shoes, Oswego, New York, their officers,agents, successors, and assigns, shall take the action setforth in the said recommended Order.2For the reasons expressed in hisSteel-Fab, supra,dissent,MemberJenkins would find that Respondents violated Sec. 8(a)(5).3SeeRoyal Aluminum Foundry, Inc.,208 NLRB 102 (1974)DECISIONStatementof the CaseEUGENE F. FREY, Administrative Law Judge: This case wastried before me on due notice to all parties on April 17 and18 and May 14, 15, and 16, 1974, at Oswego, New York, withall parties appearing by counsel, after pretrial proceedings incompliance with the National Labor Relations Act, asamended, 29 USC § 151,et seq.(herein called the Act). InCase 3-CA-5539 the issues are whether or not the Respond-ents named above (1) violated Section 8(a)(1) of the Act byvarious types of interrogation, threats of reprisals, and pro-mises and grants of benefits to induce employees to vote217 NLRB No. 52 292-DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainstthe'Unionin a Boardelection and to refrain fromassistingor supporting it otherwise, and (2) since September26, 1973, failed and refused to bargain with the above Union,on request,as the bargaining agentof a majority of theiremployeesin anappropriateunit,in violation of Section8(a)(5) of the Act.' In Case 3-RC-5844,the issue iswhether or not Respondents, by the acts charged in Case3-CA-5539 and other conduct, affected the results of anelection conducted by the Board on January 4, 1974, in therepresentation case, to an extent requiring that the election beset aside and/or a bargaining order issue.The Union filed its petition in Case 3-RC-5 844 on Septem-ber 21, 1973. The Regional Director issued his Decision andDirection of Election on November 30, 1973, and a secret-ballot election was conducted by the Board on January 4,1974, in which 77 out of about 84 eligible votersin a unitdescribed below voted, with 32 voting for the Union, and 38againstit, there being 7 votes challenged. The parties agreedthat the challenge to the vote of Brian Moran should besustained, and the Regional Director so recommended, find-ing thatthe remainingchallenges were not enough to affectthe results of the election. On January 11, 1973, the Union-Petitioner filed timely objections to conduct affecting theresults of the election, and saidRegionalDirector on Febru-ary 27, 1974, filed his Report on the Objections, finding thatObjections 1, 5, 7, 8, 9(a), and 10, and "other conduct notspecificallyalleged" raised substantial and materialquestionsof fact which were best resolved by a formal hearing, andordering that the twocasesbe consolidated for purposes ofhearing and decision by an Administrative Law Judge.At the close of the testimony in the consolidatedcases, allparties waived oral argument, but Respondents moved dur-ing andat the close of the case to dismiss the complaint inCase 3-CA-5539 on themerits.That motion is denied on thebasis of the findings and conclusions stated below. Writtenbriefs filed by all parties have been carefully considered by mein preparation of thisDecision,which was signed andreleased by me on July 31, 1974, for distribution to the partiesin the usual course.Upon the entire record in the consolidated cases, observa-tion of witnesses on the stand, and consideration of argu-ments of counsel, I make the following:FINDINGS OF FACTIRESPONDENT'S BUSINESS AND STATUS OF THE UNIONWestons Shoppers City,Inc., is aDelaware corporationwith its principal office and place ofbusinessin New York,New York, and various facilities and retail outlets in variousstates of the United States, including its facility in Oswego,New York (herein called the store) owned by its subsidiary,Westons Shoppers City of Oswego, Inc. (herein called Wes-tons-Oswego), a New York corporation where it sells goodsand materials at retail. The store is the only facility involvedin this case.iThese issues arise on a complaint issued February26, 1974, by theBoard's Regional Director for Region 3, and amended at the trial, afterBoard investigation of charges filed by the Union on January 18 and Febru-ary 24, 1974,and answer of Respondents admitting jurisdiction but denyingthe commission of any unfair labor practices.At all times material herein,the following concerns werelicensees from Westons-Oswego of various operations in thestore:Miles Fabrics of Oswego, Inc., operated the fabric de-partment;Drive-In Restaurants,Inc. d/b/a Ogden Foods,ran the snack bar; Arness Sales Corporation ran the jewelrydepartment;and Lesal Retailers of Oswego,Inc., ran the shoedepartment.Respondents admit,and I find,that at all material timeshereinWestons ShoppersCity,Inc.,Westons-Oswego, andthe above-named licensees are and have been joint employersengaged in commerce within the meaning of Section 2(6) and(7) of the Act.-Respondents admit, and I find,that the above-namedUnion is a labor organization within the meaning of Section2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICES'A. The Union's CampaignEmployees at the store became interested in union repre-sentationearly in September 1973 and called MartinRose, anofficial of the Oswego Central Labor Council, for assistance.He brought Nicholas Giannone, an organizer of the Union,to a meeting of about 20 employees in the Hotel Pontiac inOswego on September 18. Both men explained the purposesof and benefits secured by the Union for employees undervarious contracts with their employers. In explaining theprocedure for organizinga union,Giannone said they needed"committed" workers who wanted a union to help them, andthat a majority would have to sign cards authorizing theUnion to represent them. He read the wording on the cardsto them,' and then explained that when a majority weresigned up, the Union would advise Respondent that it repre-sented a majority and demand "recognition." He tried toexplainthis term by stating that after the demand for recogni-tion Respondents might agree to have a third party check thesigned cards to make sure they were properly signed withoutfraud or deceit, and might then recognize the Union as bar-gainingrepresentative for all the workers. He added that,from past experience, he knew very few employers acceptedthis proof, so that the Union might have to ask for an election"sometime in the future." He told them the signed cardswould be kept confidential and not shown to the Employeror anyone else,unlessthe Employer agreed to a check by athird party, or if the Employer challenged their execution, inwhich case the signers might have to identify their signaturesbefore a judge.In answerto some questions from workers, healso said they could come to future meetings and learn moreabout what the Union had to offer to workers, and its futureprocedures with the Employer. He then asked those presentto sign cards, if they were interested in having the Unionrepresent them, and said he would give out blank cards fordistribution to other workers. He received signed cards from2All dates stated in this Decision are in 1973, unless otherwise specifi-cally noted3All cards distributed and in evidence are clearly "single-purpose" cardswhich state that the signer, after filling in blanks with personal and jobinformation, authorizes the Union to represent the signer for purposes ofcollective bargaining, in the terms of Sec 9(a) of the Act. WESTONS SHOPPERSCITY, INC.19 employees at that meeting., Employees distributed blankcards to other workers in the store the next 2 days, and bythe morning of September 21, the Union apparently had re-ceived 16 more signed cards,' and about noon that dayGiannone caused a telegram to be sent by the Union'sRochester, New York, office to Respondents at their NewYork City office, claiming majority status among the Oswegoemployees, offering to furnish proof of such status upon re-quest, and requesting recognition as bargaining agent of saidemployees and prompt contract negotiations. Respondentsreceived the telegram late that day and replied by letter ofSeptember 26, declining recognition of the Union because ofdoubt that the Union represented an uncoerced majority ofemployees in an appropriate unit, and suggested a Board-conducted election was the best way to resolve that issue.At the same time it sent its demand to Respondents, theUnion also filed a petition with the Board in Case3-RC-5844 requesting certification as bargaining agent ofemployees in a specified unit, advising the Board that it haddemanded recognition by the Employer that day withoutreplySometime on September 21, the Union received 15 moresigned cards from employees who signed them on the21st.6On September 23, three union agents had a long meetingwith about 55 employees in the same hotel, reporting that theUnion had signed cards from a majority of employees, andwould send a telegram to Respondents, demanding recogni-tion, and had also petitioned the Board for an election. At thismeeting many employees asked questions about what benefitsthey might get if the Union represented them, whether signedcards from a majority of workers meant that the Union wasautomatically "in the store" or whether there would have tobe an election before the workers could get the benefits of theUnion. In answer, Giannone repeated the same possible alter-nate procedures for recognition that he had explained on the18th, including his view that the Union would probably becompelled to go through a Board election. Six employeessigned authorization cards at the close of that meeting.'Bel ween September 23 and the date of the election, theUnion received eight more signed cards from employees: Di-ane Galvin, Ruth A. Taylor (Halstead), Nancy Wayler, Mi-chael DiNigris, Ruth Reynolds, Anna Mournighan, Kath-leen Russo, and Dennis Yeager!In sum, between September 18 and the date of the election,the Union received 64 signed authorization cards from em-ployees, out of an agreed number of 80 (as of September 21)or 84 (as of election day) eligible voters in the appropriate4Leah Bateman, Mary K. Castaldo, Mary A. Brower, Margante LCombs, Brenda J. Earl, Pauline A Farnsworth, Ann Fowler, Mary R Fox,EileenHimes, Dorothy Miller, LillianMoyer, Cecelia Prime, BerniceO'Reilly, Catharine Spilman, Agnes Whitney, Linda M Legate, LouiseZeno, Patricia Stark, and Betty Ann Richards.5 C. Deban, S Deban, Fultz, Shutts, Cuyler, France, Oldenburg, Winchell,Jeffalone, S. I. Russo, Shafer, Tesonco, Casey, Boyzuick, and Reitz.6Cetrkelevich, Ladd, Reidy, Green, Feralfa, M Galvin, DeGroff, Inget,Duciaume (Raymond), Hallman, Mitchell, Perry, Thompson, Burke, andCloonan.7 Taylor, Wallace, Ahart, Clark, Todd, and West8The above facts are found from a composite of uncontradicted andcredited testimony of Giannone, Rose, numerous employees who signedcards and attended union meetings, stipulated facts, and documentary evi-dence293unit.'Since Respondents' main defense is that they had agood-faith doubt of the Union's majority status, and attack44 of the cards as unreliable proof of majority status, thecircumstances of execution of the cards as bearing on theirreliability for that purpose will be considered in my analysisof that defense below. In appraising that defense, however, itisproper to consider at first the" reaction of Respondentstoward the union campaign in the crucial period before theelection (September 21, 1973, to January 4, 1974).10B. Respondent's Reaction to the Union's CampaignOn September 23, Earle Barclay, general store manager,who at that time had 11 stores including Oswego under his -supervision,called employees Brower, O'Reilly, Casey,Himes, Earl, and Bateman into the store for a conference withFlood, former 'Oswego manager, present. He asked them,why the workers had sought "outside help" and felt it neces-sary to get a "third party" into the store, reminding them theycould always bring their problems directly to him without athird party. Flood also told them that the telephone wasalways handy, they could have called on him to discuss anyproblems. The employees told Flood this was no longer hisconcern, as he was no longer the Oswegomanager.O'Reillyasked Barclay what the store could offer them without aunion, and he replied "nothing.""Respondentwas wellaware of the organizing campaign as early as September 21,when it received the Union's recognition demand. Barclayadmitted that as general storemanager,his duty was to han-dle personnel problems in his stores, in the course of whichhe discussed problems directly with individual workers, oftenexplainingcompany policies and benefits and why thingscould or could not be done as requested because of companypolicy. The Oswego store came under his supervision in Sep-tember. In discharge of these duties Barclay held at least twogeneral meetings with Oswego employees at the store afterSeptember 21, for the purpose of allowing them to air theircomplaints and ask questions about Respondents' operationand its benefits, but he admitted that after the representationpetition was filed, he came more often to Oswego, which washis duty wherever he felt there was a "personnel problem."While it is true that it was convenient for him to do so becausehe was in the same period visiting the Syracuse store, only 30miles away, preparatory to opening that store, he also admits9In its Decision and Direction of Election in the representation case, theBoard found that the appropriate bargaining unit within the meaning ofSection 9(b) of the Actconsisted ofAll full-time and regular part-time employees employed at WestonsShoppers City of Oswego, Inc., located in Oswego, New York, includ-ing the employees employed by the Licensees, but excluding guards,professional employees the Store Manager, the Assistant Managers,and all othersupervisorsas defined in the Act.Respondents do not now contest this finding, and I find that such unit isand has been appropriate for purposes of collective bargaining within themeaning of Section 9(b) of the Act.10Joy Silk Mills,85 NLRB 1263, enfd 185 F 2d 732 (C.A.D C.), certdenied 341 U.S. 914.11These facts are found on credited testimony of Brower and Earl. In lightof Barclay's admissions of other remarks to employees regarding their fail-ure to talk directly to him about problems, I do not credit his rather vaguedenials of these remarks 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he knew many of the Oswego work force personally,having hired them when that store opened several yearsbefore. I am satisfied from his testimony that he made specialefforts to visit the store more often after September 21 to talkto workers and handle the "personnel problem" which arosewith the advent of the Union. I find that his prompt personalinquiry of six employees above, about employees' reasons forseeking a union to solve their problems rather than continu-ing to deal with Respondent and Barclay specifically to solvetheir problems, was coercive interrogation of the type prohib-ited by the Act. This conclusion is supported by the fact thathe deliberately called in six employees who were mostly sen-iors in service, five of them (Bateman, Himes, O'Reilly,Brower, and Earl) had joined the Union on September 18,and three of them (O'Reilly, Brower; and Earl) had thereafterbeen active solicitors of other employees to sign authorizationcards.It ispatent that private interrogation of this group atthe outset of the union campaign was a coercive attempt tolearn the reasons for and extent of the employees' adherenceto the Union, not in order to learn whether the Union hadmajority status so that it could answer its recent demand, butto prepare for further actions to learn and deal with employeegrievances and take other steps to undermine their adherenceto the Union. I find that by this interrogation Respondentsviolated Section 8(a)(1) of the Act.Late in September, shortly after the Union's demand, Her-man Haber, who was due to become manager at Oswego inNovember, spoke to a meeting of all Oswego employees con-vened by Assistant Store Manager William Broderick. Afterexplaining company benefits, he referred to the Union's ap-pearance and said that if the election were held that day, theUnion would not win, but even if the Union won, "there isno way we are going to negotiate with the Union."In explain-ing company operations and benefits, Broderick recited theobligations and duties of employees in the store. When em-ployee Angelo J. Jeffalone interrupted to complain that hedid not know his full duties and responsibilities (he was train-ing to become department manager in camera department),Broderick got angry and said he already knew his duties.Broderick also argued loudly that "You are not going to workunder a revolution, I will not work under a revolution, I willnot follow those rules," and that the "happy family situationwill cease and exist if a union comes in."12Haber'sprophecy that Respondent would nevernegotiatewith theUnion if it won an election was a coercive threat of refusalto bargain with the Union which was designed to impress onworkers the futility of choosing the Union as their bargainingagent, and thus violated Section 8(a)(1) of the Act. Brode-rick's warning of a refusal to work under a "revolution" andits "rules" and that advent of the Union would destroy the"happy family" situation were thinly veiled but coercivewarnings that Respondents would not operate under unionconditions and that present amicable relations between Re-spondents and their employees would change and perhapsbecome unpleasant if the Union came in. This warning fur-ther violated Section 8(a)(1) of the Act.On an occasion late in September or early October 1973when Barclay made a periodic visit to the store, he sent word12 I find this occurrence from uncontradicted and credited testimony ofJeffalone.around that his office was open for discussion with workersall day. No one came to talk to him during the morning, soin the early afternoon he went to the stockroom where heknew many employees personally, and asked them angrilywhy they had not come in to see him. He told them he was"G- d- good and mad at each of you," asking why theywere afraid to come in and talk to him, and added "if youthink Iam mean now,watch and see how damn mean I canget if you get that union in here." He then walked awayangry, but returned shortly and told them he had intendednot to give them a booklet he had, but had decided he would,and he distributed insurance booklets showing a new insur-anceplanwhichbecame effective forworkers inOctober. 13 I find that Barclay's remarks were coercive in vi-olationof Section 8(a)(1) of the Act when he upbraided theworkers for refusing to come to discuss problems with himdirectly as in the past, which he viewed as a form of desirable"negotiation," and warned that he would act unpleasantlytoward them if the Union came in and, by implication, if theyceasedapproaching him with their problems directly butcame only through the Union.14On an occasion in October1973Robert Wegenka, shoedepartment manager and an admitted supervisor, told agroup of workers that he "knew for a fact" that the storewould close if the Unioncame in. Ina talk with employeesBrower, Jeffalone, and Himes, in mid-December 1973, heasked them why they wanteda union,,arguingthat the Unioncould not offer or pay them anything. When Brower citedreports of certain benefits received by union members in alocal supermarket, Wegenka repeated the Union "would notpay off." He added that if the workers thought CompanyPresident Howard Simon would let the Union into the Os-wego store, they were mistaken, that he would definitely closeitbefore he would "consider the Unioncoming in."Thesefacts are found from uncontradicted testimony of Brower andFarnsworth, and I find that Respondents further violatedSection 8(a)(l) of the Act by Wegenka's coercive interroga-13 I find this conversation from credited testimony of employee Casey, ascorroborated in large partby that ofBarclay I do not credit his denials ofany threat that he would be "mean" if the Union came in, for he admits hewas very angry at their silence and told-them he was angry with himself for"allowing the situation to go this far," explaining in testimony that theattitude among the workers had changed in September from a "happyfamily" group.14 I find no violations of the Act in:(1) talks between Jeffalone and Barclay, and Broderick in October, inwhich Barclay reminded Jeffalone that he was entitled to 1 paid holiday and6 paid sick leave days per year under recent changes in the employees'handbook, and advised Jeffalone to tell Broderick what paid holidays hewanted, and Broderick's prompt grant of the paid holiday when Jeffalonerequested it There is no proof that these benefits were instituted deliber-ately during the crucial period in order to cause and persuade employees tovote against the Union;the record only supports the inference that theywere benefitsalready inexistencebefore the Union beganits campaign, andBarclay was only bringing them to the attention of Jeffalone,just as hereminded employees at other times about company benefits.(2) a speech by Barclay to workers in a store aisle in October,based onuncontradicted testimony of Jeffalone, in which the employees asked abouta pay raise,Barclay replied the store was not making much profit,that hehad received no raise in 2 years and the company president was getting only$50,000 a year. When employees complained about the attitude of formermanager Fink toward them, Barclay said he would guarantee that Finkwould never return to Oswego,but Herman Haber would remain as theirmanager I find nothing coercive or indicative of future promise of benefitin these remarks. WESTONS SHOPPERSCITY,INC.295tion of employees about their reasons for wanting a union andthe clear coercive threats that Respondents would close thestore before allowing a union in it.On an occasion in October, Gus Cahill, receiving managerand security officer at Oswego, who was found a supervisorby theBoard in the representation case, told employees Bate-man at the snack bar that if the Union got in, the store wouldbe closed. Late in October, while riding home from work withemployee Casey, Cahill told her that he had talked to Barclaywho said that if the Union got into the store, President Simonwould close it before he would negotiate with the Union. Ifind these facts from uncontradicted testimony of Batemanand Casey; Cahill did not testify. As both of his remarks wereclear threats of reprisal against employees in form of job lossif the Union came into the store, Respondents thereby furtherviolated Section 8(a)(1) of the Act.Shortly after Respondents opened a new store in Syracusein October, a group of six Oswego employees visited it to lookit over and see Flood,its new manager,who had transferredfrom the Oswego store. When they came in, they met Haberat the snack bar. He asked them what was "going on" andwhy they were considering a union, and asked if they did notknow that President Simon would consider closing the Os-wego store before he would allow a union there. Flood thentook them on a tour of the store. That evening the groupvisited Flood's home at his invitation, and in course of con-versation Mrs. Flood said in the presence of her husband thatthe workers were very foolish to want a union, for she knewSimon would never allow it to come in, but would close itbefore he would negotiate with the Union. Mr. Flood sat bywithout comment or denial of his wife's remarks. I find thesefacts from credited testimony of Brower and Fowler, two ofthe employee group. The Floods did not testify, and I do notcredit Haber's denial of the remarks attributed to him, be-cause his version of the meeting with the group was sketchy,his testimony on this and other incidents was not impressive,and he engaged in other unlawful conduct as noted elsewhereherein. I find that Respondents further violated Section8(a)(1) by (1) Mrs. Flood's clear threat that the store wouldclose before Respondent would negotiate with the Union,wli ich was said in presence of her husband,a supervisor, whodid not repudiate her remark,and (2) Haber's similar threatand interrogation of workers.On an occasion in mid-November,employee Jeffalone hada private talk in the Pontiac Hotel with Broderick. Jeffalonereferred to rumors in the store that it would close if the Uniongot in. Broderick confirmed that it would probably close ifthe Union got in,saying it was not making any money, soRespondent would have to close it if it could not afford to runit.Jeffalone expressed surprise at this prophecy, saying hehad heard Oswego was supposed to be the best store in Re-spondent's organization. Broderick did not deny this. Jeffa-lone mentioned a store rumor that one Lucille Green, whohad been sent to the Syracuse store temporarily, would notreturn to Oswego because she had been involved in a unionbefore and favored a union in the store. Broderick said thiswas true, that she would not be back at Oswego because ofthe Union, but would besentelsewhere. Broderick askedJeffalone whether things "would cool down" at Oswego ifBroderick became store manager,whether the workers wouldthen"let things ride and forget about everything."Jeffalonereplied that he did not think it would have that effect, because"things have gone too far." This discussion is found fromuncontradicted testimony of Jeffalone.I find that Respond-ents further violated Section 8(a)(1) by Broderick's interroga-tion as to the effect on workers'union sympathies and dis-satisfaction if he became manager; his clear threat of a storeclosure if the Union came into it, which is not deprived ofcoercive effect by his spurious explanation that Respondentscould not afford to run it with a union in it (although it wasthen undergoing a change of top management);and his im-plied threat that employees who favored a union might betransferred away from Oswego, like Green.In the first week of December,employee Bateman askedHaber inthe store if she would be laid off on Christmas Eve(as shehad receiveda similarlayoff at Christmas 1972). Hereplied that he did not know what his payroll would be inJanuary 1973 but since she had seniority over other cashiers,she would probably not get laid off, and had nothing to worryabout it. He added that if the Union got into the store, hewould not guarantee her job.15 Since he did not clearly tiethe prophecy of lack of guaranty of her job to some action bythe Union after it won the election,the remark was reasona-bly calculated only to warn Bateman that she might be sub-ject to some company reprisal such as loss of job if the work-ers voted the Union in, and in this aspect the remark wasviolative of Section 8(a)(1) of the Act.On December 10, Haber convened a meeting of all em-ployees in the front of the store. Broderick and one AudryShafer,an official from the Syracuse store, were present.Haber explained company benefits given to the workers, andalso discussed business conditions in the store,advised thatthe employees would have their jobs if the store continued todo business at a profit, but if it did not, there would be no jobs,whether or not it was unionized,and that a union could notguarantee their jobs.There was a heated discussion betweenHaber and some employees about company benefits, and onthe issue why the workers needed a third party to act for themin the store. Haber told the workers they should think forthemselves, and not have someone else think for them. Indiscussion of the need for a union, Haber told the workersthat, even if the Union got into the store, that did not meanthat Respondents would have to negotiate with it,but thatRespondents would under no circumstances recognize ornegotiatewith it.16Haber'sprophecy that Respondentswould not have to and would not negotiage with the Unionwas coercive and violative of Section 8(a)(1) since it was wellcalculated to impress the workers with the futility of adheringto or voting for the Union."15This discussion is found from credited testimony of Bateman as cor-roborated in part by Haber.Ido not credit bare denials by Haber of therefusal of job guaranty if the Union got in.16 I find this discussion from credited testimony of Farnsworth,Casey,Fowler, Moyer,and Earl, as corroborated in part by testimony of Haber. Ido not credit Haber's conflicting version to the effect that he told theworkers Respondents would not have to negotiate with the Union for sometime after it won an election, because there would probably be appeals fromthat decision,for his recollection of the whole discussion was very vague andgeneral, and he is not supported by Broderick,who was not called byRespondent to testify.17 I find no violationof the Actin a speech of Barclay to employees inthe stockroom in December,where he told them that, if the Union came in,he would not sit down and"negotiate"or talk with them directly anymoreabout their problems, but would have to talk to them only through the UnionContinued 296DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn the week before Christmas 1973, Barclay had a talk withemployee Farnsworth aftera general meetingwith the em-ployees, in which he asked her why she had turnedagainstthe Company and why the workers began to organizea union.She said she had not turnedagainstthe Company, but thatsinceFink had become manager, the girls had panicked overrumors starting in August or September that the older work-ers would be out of jobs by January 1. She said they alsowanted more money. She explainedshe was amember of theworkers' committee (organized at the September 23 unionmeetingforworkers), but was at that point undecidedwhether they needed a union or not, as she could understandthe arguments both ways. Barclay asked her if her childrenever made mistakes, whether she would givethem a secondchance.When she said she would, he asked "Why don't yougiveus a secondchance, then?" He concluded by saying hecould not tell her how to vote, but hoped the girls would usecommonsenseand refuse to vote the Union in." I find thatRespondents further violated Section 8(a)(1) by Barclay'squestionas toher and other workers'reasonsfor adherenceto the Union, and his interrogativesuggestionthat theyforego union adherence and give Respondents a "secondchance."19On or about December 26, employee Moyer told ManagerHaber in the store thatshe waslosing 4 days of sick leave shehad not taken that year, because she did not feel she couldbe absent that week in the busy period when she was neededto help employee Casey on the service desk. Haber agreed shecould not take the days off before year-end for that reason,but said she should wait until after January 1 and he wouldsee what he could do about getting those days for her later,if the Union did not get into the store, but if it got in, he couldnot do anything about it.20 Lacking any explanation fromHaber of the remark that he would be helpless to get her thebenefits of the sick days she lost if the Union came in, whichmight serve to explain whether the grant or nongrant of thesedays was within or beyond the control of Respondents, I canonly conclude that the statement was reasonably calculatedto indicate to Moyer that Respondents would not give herthese benefits if she and others chose the Union, but promisedto give them to her if it lost the election,and was thuscoercivein violation of 'Section 8(a)(1) of the Act.-On the evening of January 2, 1974, Barclay read a preparedspeech to all night-shift workers assembled in theladies'lounge of the store. Haber and Broderick were present. Bar-clay prefaced his remarks by saying that he would like to reador its shop steward. This was only a legitimate statement of one of the legalconsequences which followed if the Union became the statutory bargainingagent of the employees, and was not coercive.is I find this discussion from credited testimony of Farnsworth, and donot credit Barclay's denials of portions of remarks attributed to him,becausehe does not give his own version of the whole discussion, and I am con-vinced his questions to her were for the samereason ashis earlier unlawfulinterrogations and threats found above19 I find no violation of the Act in the statement of Hardware ManagerLouis Simone to Haber and Broderick at the store snack bar in the sameweek to the effect, "MakesureIgetmy raise." Jeffalone, who gave thisuncontradicted testimony, also admitted Simone had previously told himBarclay had promised him a raise and promotion, and Simone got the raiselater.Although Jeffalone overheard the remark, there is nothing in it cal-culated to coerce workers in the exercise of any of their statutory rights201 find this discussion from credible testimony of Casey and Moyer, anddo not credit bare denials by Haber of the remarks mentioning the Uniona statement and requested that any discussion or questions beheld up until he finished it. While he read the speech, how-ever, employee Jeffalone, a young, quick-spoken, and bluntemployee, interrupted Barclay several times to ask him torepeat what he had said and to ask. questions. Each-time hewas told by Barclay or Broderick to keep quiet and wait untilBarclay finished. After Barclay finished the speech; workersasked questions, and there was some discussion of the speech.At least one worker spoke up against a union in the store,giving reasons, but Jeffalone did not speak up in the freediscussion period. Broderick detailed company benefits as areasonfor votingagainstthe Union.In his speech, Barclay gave several argumentsagainstunion representation of the workers, including the dues theywould have to pay, pointing to a line of eight baskets ofgroceriesas an exampleof the cost of their dues for a year.He also said that if the Union won-the election, Respondentswere not required to agree on union demands during negotia-tions,which would cause a strike, and that could be called"job insecurity"in contrastwith what the Unionclaimed was"union security." He added that a union could not guaranteetheir jobs. He also said, with a union in the store, there wouldbe no more open-door policy, with employees free to come tothe store office individually to discuss problems, as thatwould have to be handled through the union shop steward.He also said that with a union all workers would have to workin their areas, could not "communicate back and forth." Inthe discussion after the speech, there was argument pro andcon about the need for a "third party" in the store, with someworkers stating reasons for their need. Citing the previousopen-door policy, Barclay asked why the workers could notgive Respondent a second change for another year to settlegrievances. There was argument on it both ways.Barclay made the same speech to day-shift employees onthe morning of January 3 in the stockroom, with Haber andBroderick present. Although Barclay made the same requestto read the speech without interruption, Jeffalone again triedto interrupt as he did the night before. Barclay and Haberangrily told him to keep quiet or leave the meeting, as he hadheard the speech the night before. During the discussionperiod after the speech, when the same arguments for andagainst the Union were raised and discussed, Jeffalone gotinto heated argument with one girl who spoke against theUnion, but was told to keep quiet or leave the meeting, as hehad attended the meeting the night before.21 I find no viola-tion of the Act in management's conduct of the meetingsincluding the well-merited suppression of the disruptive con-duct and remarks of the brash Jeffalone who seemed bentmore on heckling and upsetting Barclay and disrupting-themeetings than engaging in fair and serious discussions on theissues raised by both company and workers. Nor do I find anyviolations in Barclay's remarks about union dues, the possiblecourse of negotiations with probable strikes and their effecton employees' jobs, and some of the consequences of a unionin' the store such as the cessation of free direct discussion andnegotiation on problems with workers. The ' only remarkwhich appears to have a coercive effect on workers was the21 I find the events of both meetings from a composite of credited tes-timony of Jeffalone, Earl, Moyer, Farnsworth, Barclay, and Haber Tes-timony of any of these witnesses at variance therewith is not credited. WESTONSSHOPPERSCITY, INC.297rather clear threat that the advent of the Union would resultin a curtailment of the free "communication back and forth"which employees had enjoyed in the past. Lacking any expla-nation from Barclay to show that this might arise from con-tract terms,or union rules or policy,the employees could wellinfer that such limitation on their communication privilegewould probably come from Respondents in reprisal for theirchoice of the Union as bargaining agent. In this remark, I findthat Respondents further coerced employees in violation ofSection 8(a)(1) of the Act.On January 4,the morning of the election,Broderick toldemployee Rosemary Snow at the snack bar, in answer to herquestion,that as far as he knew snack bar employees were notentitled to vote because they were under another manage-ment.Shortly after,Snow met an agent of the Union in thenearby supermarket,who asked if she had voted.When shesaid she had not,he told her she was on the voting list, so shevoted without challenge. Early that morning, employee Pa-tricia Stark, who was on a 6-month leave of absence whichbegan October 5,1973, called the store and asked employeeCasey at the service desk if she knew when the voting startedand whether Stark was eligible to vote, as she had not beennotified about her eligibility.Casey said she would find outfrom Broderick.She sought out Broderick who was with theBoard agent running the election,and asked him privately ifhe knew whether Stark could vote. He said he did not know,but would check,and walked off. He came to the service deskshortlyand said Stark was not eligible. Casey relayed thisanswer to Stark on the phone. Stark asked why she could notvote, and Casey said she did not know, but that Stark shouldcome in and ask the Board agent running the election, thatmaybe she could vote subject to challenge. Stark replied shewould not bother to come in if her vote would be challenged,explaining to Casey that she had called in about the votebecause she had learned from another employee on leave,Mary Galvin,that her daughter had checked and found hermother's name on the voting list, but also that her vote mightbe challenged.Start had not previously asked anyone fromthe store or the Union about the election and the procedureinvolved,but learned of the date of the election only fromgirls in the store." I find no deliberate attempt by Broderickto prevent a worker from voting when he expressed his casualopinion to Snow about the noneligibility of_the snack baremployees,for she could have talked to the Board agentherself, even if she had not met the union agent whose re-marks led her to cast her vote. When Stark called in abouther eligibility,she already knew from Galvin that she couldvote subject to challenge, but she chose to accept the relayedmessage from Broderick which,so far as the record shows,merely indicated the result of his investigation.Since he waswith the Board agent when Casey questioned him, it is infera-ble that Broderick asked that agent or saw the list of eligiblevoters which clearly omits the names of both Mary Galvinand Patricia Stark.Hence, I am convinced he truthfullystated through Casey what that list already showed, thatStark was not on the eligible list. I find no violation of the Actin his conduct.I grant Respondents'motion to dismiss para-graph VI(f)of the amended complaint dealing with theseincidents.22 1 find these facts from uncontradicted testimony of Snow and StarkThe WageIncreaseThe recordshows thaton October 26, 1973,Respondentsgave a general wage raise to the Oswego employees,with 58out ofa total of 68 inthe workforce getting an average15-cents-an-hour raise after review of their records. GeneralCounsel argues that this raise, larger than ever before given,was distributed in the crucial period before the election to lessthan thewhole`work force,as a coercivegrant ofbenefitsdesigned to persuade employees to vote against the Union.Brower testified without contradictionthaton theday beforethe raise was given she talked to the store manager about araise she was scheduled to receive when she tookcontrol ofan additional department.The manager said he could notmention money matters "withthe waythe situation stands inthe store now." Sometime earlier in that month Jeffalone hadtalked to Barclay about his chances of advancement, andBarclay replied that"thereare possibilities,"there might bea chanceto advance "ifthings werenot the way they are."The officials'remarks indicate that Respondents may havebeen holding up any management changes in the store whichmight cost money while the union campaign was pending, inmarked contrast to a large pay raise to most ofthe work forcein the crucial period,which facts together with the timing ofthe raise in issue and Respondents'othercoercive conduct inthe sameperiodas found above raisea prima facieinferenceof coercive intent.However, the inference is less impressivein lightof credibleoral and documentary proof showing that:A similar raise of about 5 cents or 10 cents an hour had beengiven to most of the workforce periodicallyever since thestore opened in early 1969. Brower admits that when hiredin October 1969,she was told that she would get periodicraises every 6 months; she actually got raises inJuly 1970,February1971,June1972, October 1973, and May 1974,getting them automatically without being told of each onebeforehand.Respondents gave a similar but general raise to34 out of 46employees reviewedin April 1973. Out of a forceof 45employees, 27 got a similar raise in June1972. Em-ployee Jeffalone admitsthathe learned at his hiring by Brode-rick in August1973 thatRespondents had a practice of givingmerit raises,and he participated in theOctober1973 generalraise.Although that raise was an average of 15 cents an hour,as against5- or 10-centraises in past years,the larger amountis as fairly explained by the continual inflation and rise in thecost ofliving as by the inferencethatitwas an unusually largeraisebefore theelection for coercive purposes.However, thestrength of these facts is weakenedby recordtestimony in-dicatingthatwhen Barclay was questionedby workersearlierin Octoberabout the possibilityof raises,he was pessimisticabout grant of a raise,arguing the store and Respondentswere not doing well, and that he and other officials had nothad salary raises in some years.The reversal of thispessimismby the sudden grantshortly afterof the largest raise in storehistory iscogentproof thatRespondents, as partof the coer-cive campaign to undermine the Union's position with theemployees and cause its defeat,decided to give avery largeraise at that time to wean the employees away from theUnion.I find that the grantof the October 26raise in thesecircumstances was coerciveand furtherviolated Section8(a)(1) ofthe Act.2323AngelsHome ImprovementCenter, Inc.d/b/a Angels Home Center-SanContinued 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The Defense ofGood-Faith Doubt,and Lack ofMajority StatusAt the outset I find no merit in Respondents' claim of agood-faith doubt of the Union's majority status on and afterSeptember 26, because their coercive conduct found aboveshows clearly that theybegan an aggressive antiunion cam-paign as earlyas September 23 for the purpose of frustratingthe Union's campaignby various illegalmeansdesigned towear away any support of adherents it may have obtainedafter September 18, and to dissuade employees from votingfor it in the election. The wide variety of unfair labor practicescommitted in the crucial period are sufficient to negate theclaimof bona fide doubt'24 as they indicate that Respond-entsearly realized the depth of employees' dissatisfactionwith conditions at Oswego, and probably feared that theUnion wasgainingmany adherentsas a result.A significantindication of Respondents' attitude appears in Barclay's ad-mission,during one talk with employees late in September,that he was angry with himself "for allowing the situation togo this far."However, apart from the effect of Respondents' conduct,General Counsel must prove that the Union obtained anuncoerced majority of signed authorization cards, to sustainthe charge of violation of Section 8(a)(5) of the Act. Theimportantissue onthis subject is whether the circumstancesof the signing of the 64 cards in evidence (and certainly the44 specifically attacked by Respondents) show facts indicat-ing misrepresentations to the signers or other circumstancessufficient to negate the presumption of realibility inferablefromthe mere signingof the cards.25 At first, I note that theexplanations by Giannone at September 18 and 23 unionmeetings, as found above, of the purpose of the Union, whatit could try to do for the workers, and the purpose of the cardsas well asthe probable use to be made of them, made itreasonably clear to the 25 employees who signed cards atthosemeetingsthe cards were for the-purpose of authorizingthe Union to represent the signers in any dealings with Re-spondents, and that they would be used to secure recognitionof the Unionas bargaining agent,either by disclosure to athird party, acting for Respondents to prove majority statusor, failing that, to get an election for the same purpose. Undereither procedure the workers were never advised the repre-sentationpurpose of the card was being cancelled or su-perseded, only that it still remained. These representationswere consistent with and reinforced the wording of the cards,so the cardsof all signerswho heard these remarks and thenread and basically understood the meaning of the plain word-ing are clearly reliable proof of majoritystatus.The fact thatthese signers also heard a qualified promise that the cardswould be held confidential, absent the need for a card checkBernardino,193 NLRB 217, 219, 221 (1971),N.L R.B. v. Exchange PartsCo., 375 U S. 405 (1964)24The Schwarzenbach-Huber Company,170 NLRB 1532, 1544 (1968),Snyder Tank Corporation,177 NLRB 724, 741 (1969).25 InN.LR.B v Gissel Packing Co,395 US. 575, 606 (1969), theSupreme Court laid down the rule of presumption that "employees shouldbe bound bythe clear languageof what theysign unlessthat language isdeliberately and clearly cancelled by a union adherent with words calculatedto direct the signer to disregard and forget the language above hissignature."or proof of execution in some judicial proceeding, or that thecards would also entitle the signers to attend future unionmeetings to get more information about it and its procedures,or that an election might be held in the future at which theycould vote as they desired, are statements neither inconsistentwith the basic stated representation purpose of the cards nortending to destroy any presumed understanding of that pur-pose created by a reading of them.26 Hence, I find no meritin Respondents' attacks, based on one or more of the above-cited representations, on cards of Fowler, Fox, Legates,O'Reilly, Stark, and Richards, and conclude that cards signedby 19 workers at the September 18 meeting should be countedtoward majoritystatus.27Imake thesamefinding on cardssigned by Ahart, Clark, John F. Taylor, Todd, Wallace, andWest at the September 23 meeting and reject Respondents'arguments against them 28In the case of the 15 employees who signed cards in thestore or outside, but not at union meetings, at the solicitationof individual employees on September 19 and 20, I find thatthe basic presumption of reliability arising from reading andsigning of the cards is not overcome as to 12 of them bysolicitors' statements to them including one or more of theinnocuous representations noted above, hence their cards willbe counted toward majoritystatus.2926Donna Lee Sportswear,174 NLRB 318, 331 (1969),Fabricators, Incor-porateri168 NLRB 140,145(1967);N.LR B. v Gissel Packing Co., supra,where the Supreme Court said at pp 606, 607: "There is nothing inconsist-ent in handing an employee a card saying the signer authorizes the unionto represent him and then telling him that the card will probably be usedfirst to get an election." The destructive representation that the card was"only for an election" was not made at either of the union meetings Cf.Levi Strauss & Co,172 NLRB 732, 733 (1968).27 The only questionable card was that of Betty Ann Richards, who didnot read it before signing. Her recollection of what Giannone said at thatmeeting was fragmentary, limited only to two of the innocuous statementsnoted above. While she says she did not read the printed wording, but signedthe card after someone else filled in the blanks for her, she admits sheunderstood enough to see that it was an "authorization for representation "Although she says she often signs things she does not understand, I do notcredit her story as to her past limited understanding of the wording andpurpose of the card, and find that she was at the trial a reluctant witness onthis point, and hence not credible on that subject. In this connection, theSupreme Court noted in theGisselcase at page 608 that "employees aremore likely than not, many months after a card drive and in response toquestions by company counsel, to give testimony damaging to unions, par-ticularlywhere company officials have previously threatened reprisals forunion activity in violation of Section 8(a)(1)." The basic presumption ofreliability of Richards' card is not overcome.28Carol Ann Todd signed her card at this meeting without reading itscrucial wording, after she heard the speech and explanations by Giannonedetailed above, and she says now she gathered from his remarks only thatthe card was not binding on her in any way and gave her the right to votefor or against the Union in an election, and to get more information aboutitShe admits Giannone told them to sign if they were "interested in theUnion," but says she heard statements of the limited purpose of the cardfrom other workers talking around her. While her testimony as to her pastunderstanding of the card was not shaken on cross-examination, I do notcredit her story for the same reasons stated as to Richards' card above.29 Catherine Deban, Shirley Deban, Marie Cuyler, Helen K Fultz, AngeloJ. Jeffalone, Satie Russo, Barbara I Shafer, Jean Teasonco, Patricia Casey,Peter Boyzuick, Brenda Reitz, Marcia France. I consider the following cardsin this group unreliable to prove majority status:Connie J. Shutts,who read the card but did not understand its wording,and signed it only on the representation of Brower that the card was onlyto allow Shutts to find out what it was all about, a majority had to be signedbefore the workers could hold meetings and find out what would happen,and the card was in no way binding on Shutts.Delores Oldenburg,who merely glanced over her card before signing, didnot understand its wording, and was told by a solicitor before signing that WESTONS SHOPPERSCITY, INC.299Of the 15 cards signed by employees on September 21,Respondents do not specifically question the reliability ofthose. of DeGroff,Mitchell, and Perry. I consider the 12othersseriatim:Cerklewich:He signed his card at the request of Pete Boy-zuick, who told him he had to sign to get more informationabout the benefits of the Union, and that it would be keptconfidential. He gives conflicting testimony on whether heread it before signing, but it is clear that Boyzuick filled inall the blanks with his personal date. Boyzuick did not testify.Cerklewich favored a union in the store, to "help the storeout."'When testifying he was no longer employed by Re-spondents. From his demeanor in testifying, and his admis-sion that he favored the Union, I conclude that he knew whathe was doing when he signed (SeeLevi Strauss & Co., supra),and Ile card is reliable proof toward majority status.Burke:She read, filled out, and signed her card after get-ting nt from Fowler, who asked if she wanted to fill it out "tohave the Union represent you." These facts establish its reli-ability,which is not diminished by Fowler's comment thatthere might be an election later.Cloonan:Her card is reliable, as she read and signed it aftergetting the same inquiry from Fowler as Burke. Her execu-tion of it on night shift on September 21 does not negate thecard, for reasons noted below.Farellasigned her card, -filling it in but not reading any ofit,after getting it from a worker who told her, while walkingin to work, that she should "hurry up and sign, we all haveto sign, we are trying to get a union in," and also made the"confidentiality," "no obligation," and "possible vote in thefuture," representations, same as stated by the union agents.She kept the card for 2 days before signing it. I find that itis reliable, and is not affected by the three additional represen-tations noted, nor by the fact that unknown workers told herafter she signed that workers would lose their jobs if they didnot sign.Mary Galvingot her card as she was leaving the store, fromseveral workers who told her it "meant llittle, no obligationattached," that they needed so many signed to inquire aboutthe Union and learn more about it. She is hazy about whethershe read the printed wording, but admits she read enough tofill in the blanks before signing. The fact that she signedwarrants an inference that she read enough to know what itpurported to be, notwithstanding the other representationswhich by themselves might serve to limit its represented pur-pose to that of an address card or ticket to get more informa-tion. The facts cited above are enough to warrant the conclu-sion that it is a reliable card.Ingetgot her card from a worker, after hearing othersunidentified say signed cards were needed if the workerswanted to talk about a union in the store, and to hear whatthe Union could do for them. She read it over before signing,"it meant nothing," and that the girls needed a certain number signed beforethey could have a meeting with the Union to find out what it had to offerand how it operated. Her understanding of it was further clouded by con-flicting statements made by numerous other workers at the time in the storeI am convinced she was led to ignore the wording and to believe it was onlyan invitation or ticket to hear more about a unionat a meetingMarieWinchellread the card before signing but did not understand itswording during the talk and confusion of workers talking in the store lounge,where she got it from Brower, who told her, as did others, that a majorityhad to be signed to have a meeting with the Union.and knew that was in terms an authorization for the Unionto represent her. She tries to avoid the clear effect of readingand understanding the wording by saying she misinterpretedit and felt that it was designed only to authorize the Unionto tell the workers what they could get through a union. Atanother point, she said she "felt" that the card was designedto "try to get a union in Westons," with "the usual thing aunion entails." I am satisfied she knew what unions were for,and that this card authorized the Union to represent her inthe store, I find it reliable.Greengot her card on night shift on September 21 from aworker who said the girls were "thinking about going into aUnion," and several of the cards had to be signed for thatpurpose.Green then read it over, filled in the blank, andsigned.The presumption of reliability from reading it governshere, and is supported by the comment that the cards wereneeded to "go into a Union." The card is reliable.Hallinandid not examine her card closely after getting itfrom O'Reilly, but filled it in andgaveit back at once. Shehas poor hearing, but gathered from O'Reilly's remarks thatworkers could get aunion meeting,and admits the latter toldher that the only way workers could get different work condi-tions in the store was througha union,and they should finda union if they were interestedin one.This remark supportsthe basic inference that when she signed the card, she wanteda union to act for her to get better working conditions, whichmeans representation in terms of the Act. I find the cardreliable.Laddsigned her card after reading and filling it in. She saysshe understood from its wording that it meant the Unionwould represent her "if it was voted in." Her understandingof a condition implying an election first could not have comefrom the card, for it says nothing about that. However, thegirl who gave it to her said it was just "to join the Union" butthat she was not joining then but after an election where shecould vote as she pleased, and that they needed a majoritysigned to get an election. She also gathered that if she signedit she would get another union card to become a member, ifitwas voted in. Considering what she read in light of whatshe was told, I gather that she was impressed with the factthat an election was necessary through use of the cards beforeshe could become a union member and have it represent herfor the usual purposes. The representations made to her were,enough to cancel out the wording of the card indicating thatitmade the Union heragentimmediately. I find enough inthe record to indicate that the card is unreliable.Raymond(formerly Duciaum) filled in and signed her cardwithout reading any of it, after getting it from a girl who toldher, on her inquiry, it would be held confidential, that it "didnot meananything," just "to show you likea union," and toinvite the Union to give the workers information about itselfand its program. The solicitor also said there was no obliga-tion attached to signing the cards. Raymond also said she"signed the card for representation, I guess," although shedid not read it. The failure to read the card, plus the combina-tion of representations by the solicitor, none of which pointedup the "representation" by the Union, and particularly theoffhand assurance that it "did notmeananything" areenough to overcome any inference or reliability from meresignature of the card. I find it not reliable. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDReidysigned the card after reading only enough of it toenable her to fill in the blanks with personal history; she didnot read the printed parts containing the authorization forrepresentation. The girl who gave it to her said it was "for theUnion, to get a union in," and that they needed so manysigned "so we could have a meeting to discuss the unioncoming into the store." These representations were calculatedto lead Reidy to believe the card was a mere preliminary togetting better acquainted with the Union, if workers wereinterested in having a union, and are enough to offset anyinference from mere signature. I find the card not reliable.Thompsonhad no discussion with any workers about thecard before she got a copy, read, filled in, and signed it,however she admits she understood it was to authorize theUnion to'represent the workers, and she "hoped we won theelection." I find the card reliable.In sum, I find 12 of the 15 cards signed on September 12reliable, to be counted toward majority status.Respondents challenge all of the eight cards signed afterSeptember 23. I find as follows as to each:DiNigris gothis card from Jeffalone, who asked how he feltabout havinga union inthe store. DiNigris said he favoredit, and then read and filled out the card before signing. Jeffa-lone also told him the card would insure getting definite wageraises, and restrictions upon hiring and firing. DeNigris hadbeen in a union before. 4 find his card reliable, even thoughJeffalone also told him the card would be confidential andwould lead to an election.Diane Galvinread, filled out, and signed her card afterreceiving it from a worker who said she had to sign to findout more about the Union, that it was not binding in any way,and did not bind her to vote for the Union. For reasons statedas to the September 23 cards, I consider the representationsof the "more information" purpose and the "no obligation"aspect are not enough to overcome the basic presumption ofreliability arising from reading the whole card and signing it.I find the card reliable.Mournighansigned her card after getting it from an em-ployee who asked if she would fill it out "for the Union."Mournighan said she would if there was no obligation to votefor it, the solicitor said there was none. She kept it 2 days anddiscussed it with her husband before signing and returning it.She read it first, and admits she knew it was an authority tobargain for her, the only qualification being that she wouldbe advised of any negotiation the Union did for her. I find thecard reliable.Employees toldReynoldsthe day before she signed hercard,when she got it, that so many signed cards were neces-sary to get the Union to come to the store or hold meetingswhere they could tell workers about better working condi-tions such as more wages, etc.Despite these representations,she admits she still understood the printing on the card beforeshe signed-it as an "authorization for representation." Thebasic presumption from her understanding of the words andher signature is not overcome by the workers' representationsof a limited purpose of the card as stated above. The card isreliable.Kathleen N. Russo receivedher card fromBrendaEarl whotold her about union meetings and suggested,if she wantedto learn more about it, she should sign the card. Russo re-ceived the card and this explanation on return from a leaveof absence, but she held the card for about 2 weeks while sheheard other employeesdiscussthe good points of the Union.She also discussed it with her mother-in-law Satie Russo andher husband,who was in another union.In discussion abouthigher wages, etc., she asked other workers what the Unioncould do for them,and wastold it would'get more wages. Sheherself had a grievance about failure of Respondent to disci-pline a worker for some mistreatment of a customer; com-pany officials had refused to take action at her request. Shesigned the card the day this happened, and'says she did it toget the right to ask the Unionat a meeting' if it could havetaken action in this incident if it was in the store; after shesigned it, she inquired of agent Giannone about the action ofthe other worker, and he replied the Union did not handlethat type of situation. While she does not say directly that sheread the card before signing, I infer that from the fact thatshe held it long beforesigning.However, the fact that 'sheheld the card for many days before signing, and actuallysigned only after company officials had turned down hercomplaint about actions of another worker, followed by herprompt inquiry of the union agent about the incident, isenough to indicate that the "information" purpose of the cardstated when she got it was still uppermost in her mind whenshe signed, and'offsets any inference of knowledge of itscontents and true effect arising from reading and signing. Ifind her card of doubtful value and not reliable.Ruth Taylor (Halstead)got her card at the September 23union meeting detailed above, where she heard Giannone'srecital of the Union's purpose and procedure to be followedafter getting a majority of signed, cards. She admits she readthe card, and then signed it October 20 "to support theUnion."For reasons stated above, the various representationsby the Union's agent found above(which she admits sheheard in part) do not detract from the inference from readingit that she knew the card authorized the Union to act for herin dealings with Respondent. I find it reliable.Wayleradmits she signed her card "to get the Union overtoWeston," after reading the upper portion of it and fillingin the blanks. The solicitor who gave it to her said "it was toget the people together so they could get a union in the storeas the union could get them better wages, health care, otherbenefits."She had heard remarks of Giannone at an earliermeeting and understood also that the card would be confiden-tial and there might be an election later.The firstrepresenta-tions made to her,plus her signature,warrant the inferencethat she knew it was an authorization card,which is notcancelled by the representations as to confidentiality and apossible later election. I find the card reliable.Yeagergot his card from Fox, who merely told him to fillitout "for them." He read it over and filled in the blanksbefore signing it, and says he signedit as an "authority forrepresentation." His testimony that he did not know its pur-pose is not credible, and the presumption from reading andsigning governs.I find the card reliable.In sum, I find seven of the eight cards in this group reliableproof of majority status.In recapitulation,I find the Union received reliable signedauthorization cards as follows: September 1'8, (19); Septem-ber 19-20, (12); September 21, (12); September 23, (6); andafter September 23, (7). It follows, and I further find, that inthe agreed unit of 80 employees as of September 21, 1973, the WESTONS SHOPPERSCITY, INC.301Union received 43 reliable cards through that date, and atotal of 56 before the election.Respondentsarguethat the Union's demand for recogni-tion of September 21 was defective, because when itwas sentat noon that day, the Union had only 35signedcards (goodor bad).While this is true, the fact that it hadless than amajority beforethe transmissiondoes not vitiate the demand,even if I assume from the rathervaguetestimony of Giannonethat he had no proof the night before that the Union wouldreceive a majority ofsignedcards by noon on the 21st. Whilethe record is not clearas tohow many of the 15 cardsignersof the 21st actually signed before or after noon, it is a fairinference that the Union's officials were promptly advisedearly enough by employee solicitors that it might have up to50 cards by the end of that day, so that its agent may wellhave honestly expected to have majority status by the timethe demandwas sent. In fact, as noted above, the Union had43 reliable cards by the end of that day. Hence, the Union'sdemand for recognition that day was not vitiated, but in factwas made a continuingdemand by its filing of the representa-tion petition the same day, with the effect that any reliablecards executed and obtained after that date could be countedtoward majority status.Raymond Buick, Inc.,173 NLRB1292, 1307;Schwarzenbach-Huber Company, supraat 1538;Snyder Tank Corporation, supraat 740;The Dal( Corpora-tion,d/b/a Hoffman Bros.,188 NLRB 319, 323 (1971). Un-der these authorities, it is clear that on September 23, 1973,and when Respondents rejected the Union's continuing de-mand on September 26, the Union had a clear majority of 49reliable cards in the then unit of 80 employees, and that suchmajority status has continued ever since. I conclude and findthat on and after September 23, the Union was the exclusiverepresentative of all employees in the appropriate unit afore-said for purposes of collectivebargainingwithin the meaningof Section 9(a) of the,Act.Since Respondents refused on and after September 26,1973, to recognize or bargain with the Union, upon request,as the statutorybargainingagent of employees in the unitaforesaid,and Ihave found that Respondents' reasons forsuch refusal are without merit, I conclude and find on thebasis of past precedent that Respondents thereby violatedSection 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1.Respondents are a joint employer engaged in commerce,and I he Union is a labor organization, within the meaning ofthe Act.2.All full-time and regular part-time employees of all Re-spondents at Westons Shoppers City of Oswego, Inc., locatedin Oswego, New York, but excluding guards, professionalemployees, the store manager, the assistant managers, and allother supervisors as defined in the Act, constitute a unitappropriate for purposes of collective bargaining within themeaning of Section 9(b) of the Act.3.At all times since September 23, 1973, the Union hasbeen and now is the exclusive representative of all employeesin the unit aforesaid for purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.4. By unlawfully interrogating employees about their unionactiviities and sentiments, threatening them with closure ofthe Oswego store, loss of jobs, transfers, benefits, and otherreprisals if they voted for the Union, offering and grantingthem a wage raise and other benefits to dissuade them fromvoting for the Union and as a reward for voting against it,threatening to refuse to negotiate with the Union or operateunder union conditions if they voted it into said store, andthreats of imposition of unpleasant or more restrictive work-ing conditions if the Union organized the store and the em-ployees stopped direct dealings with Respondent on theirproblems, Respondents have interfered with, restrained, andcoerced employees in the exercise of rights guaranteed tothem by Section 7 of the Act, in violation of Section 8(a)(1)of the Act.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that they cease anddesist therefrom, and take certain affirmative action neces-sary to remedy the unfair labor practices and effectuate thepolicies of the Act. As the unfair labor practices involve awide variety of coercive conduct, I shall recommend a broadcease-and-desist order.The same unfair labor practices also interfered with theelection of January 4, 1974, and affected the results thereof,hence I also recommend that the objections to conduct affect-ing the results of the election be sustained and the election beset aside.3° Further, in view of my finding below that a bar-gaining order is warranted, I also recommend that the peti-tion in Case 3-RC-5844 be dismissed and that all proceed-ings therein be vacated and set aside.Under past Board practice with court approval, the usualremedy for violation of Section 8(a)(5) has been a routineorder to recognize and bargain with a union on request, andincorporate any understanding reached in a signed agree-ment. However, the variety, extent, and pervasive effect ofRespondents' unfair labor practices herein, including the re-peated and potent threats to close the store with inevitableloss of jobs, and threats of other specific reprisals, plus theunusual coercive wage raise before the election, compel theconclusion that Respondents have thereby probably de-stroyed the conditions under which an election can be reliedon as a reliable indication of employee choice, to an extentthat a second election would not serve that purpose, evenafter imposition of the standard remedy of posting of a noticefor violation of Section 8(a)(1). Hence, the only remedy leftis a direct bargaining order." The Board has recently deter-mined that, in such situation, if it determines that an em-ployer'swide and pervasive violations of Section 8(a)(1)clearly dissipated a union's proven majority status and createan atmosphere in which a free and fair election cannot takeplace, it will dispense with a finding of violation of Section8(a)(5) and base its remedial bargaining order upon the8(a)(1) violations by the employer, without preparing foranother election, where a representation case pend,'s.Steel-30 The Union offered no separate evidence in support of the objections,relying entirely on the proofs offered by General Counsel in support of theamended complaint. The objections generally are coextensive with thecharges of violations of Sec. 8(a)(1) made in the complaint31General Stencils, Inc.,195 NLRB 1109-1111 (1972),NLR B. v GisselPacking Co.,395 U.S. 575, 614, 615 (1969). 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDFab, Inc.,212 NLRB 363 (1974). For that reason, I haverecommendeddismissalof the proceedings in Case3-RC-5844, and issue a recommended order in the formoutlined inSteel-Fabcase.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this case, and pursuantto Section 10(c) of the Act, I herebyissuethe followingrecommended:ORDER32Respondents, Weston Shoppers City, Inc., Westons Shop-pers City of Oswego, Inc., Miles Fabrics of Oswego, Inc.,Drive-In Restaurants, Inc.; d/b/a Ogden Foods, Arness SalesCorporation, and Lesal Retailers of Oswego, Inc., d/b/aMorse Shoes, and their respective officers,agents, successors,and assigns, jointly and severally shall:1.Cease and desist from:(a) Questioning their employees about their union activitiesand sentiments in an unlawful manner(b)Threatening their employees with closure of the Os-wego store, loss of jobs, transfers, loss of benefits and otherreprisals if they favored the above-named Union or voted forit inan election.(c)Warning their employees that they would close theOswego store before they would negotiate with said Union.(d) Threatening to impose unpleasant or more restrictiveworking conditions on their employees if said Union repre-sentsthem in said store.(e) Promising and granting their employeeswageraises orother benefits if said Union did not win the election or get intothe store, and to induce them to voteagainstthe Union.(f)Threatening their employees that Respondents wouldnot negotiate with said Union and would not work underunionconditions if it got into the store, and the employeesceased direct dealings with Respondents.(g) In any othermannerinterfering with,restraining, orcoercing their employees in the exercise of any rightsguaran-teed to them by Section 7 of the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Upon request,recognizeand bargain with Retail StoreEmployees Union, Local 345, AFL-CIO, Retail Clerks Inter-national Association, as the exclusivebargainingrepresenta-tive of the employeesin a unitof all full-time and regularpart-time employees of all Respondents in the Oswego, NewYork, store, but excluding guards, professional employees,the storemanager,the assistantmanagers,and all othersupervisors as defined in Section 2(11) of the Act, respectingrates of pay,wages,hours of employment, or other terms andconditions of employment and, if an understanding isreached, embody such understandingin a signedagreement.(b) Post at their store in Oswego, New York, copies of thenotice attached hereto marked "Appendix."33 Copies of said32 In the eventno exceptionsare filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and Recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order and all objectionsthereto shall be deemed waived for all purposes.notice, on forms to be provided by the Regional Director forRegion 3, after being duly signed by Respondents' authorizedrepresentative, shall be posted by them immediately uponreceipt thereof, and be maintained by them for 60 consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondents to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what steps Re-spondents have taken to comply herewith.IT IS ALSO ORDERED that the amended complaint be, and thesame hereby is, dismissed insofar as it charges unfair laborpractices not specifically found herein.IT IS FURTHER ORDERED that the election -held on January 4,1974, in Case 3-RC-5844 be set aside, that the petitiontherein be dismissed, and that the entire proceeding in Case3-RC-5844 be vacated.33 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe herebynotify our employees that:WE WILL NOTquestion our employees about theirunion activities and sentiments in an unlawful manner.WE WILL NOTthreaten our employees with closure ofour Oswego Store, loss of jobs,transfers,loss of benefitsor other reprisals if they favored Retail Store EmployeesUnion, Local 345, AFL-CIO, Retail ClerksInterna-tional Association,or vote for it in an election.WE WILL NOTwarn our employees that we will closethe Oswego Store before we will negotiate with theabove-named Union.WE WILL NOTthreaten to impose unpleasant or morerestrictive working conditions on our employees if theabove-named Union represents them in said store.WE WILL NOTpromise or grant our employees wageraises or other benefits if the above-named Union losesan election or does not represent them in said store, orto induce them to vote against such Union.-WE WILL NOTthreaten our employees that we will notnegotiatewithsaid Union and will not work under unionconditionsif the Unionrepresents employees in saidstore, and if our employees cease direct dealings with us.WE WILL NOTin any other manner interfere with, re-strain or coerce our employees in the exercise of anyrights guaranteedto them bySection 7of the Act.WE WILL,upon request,recognize and bargain withRetail Store Employees Union,Local 345, AFL-CIO,RetailClerksInternational Association,as the exclusivebargaining representative of all our employees in the WESTONS SHOPPERSCITY, INC.303bargaining unit described below with respect to rates ofpay, wages, hours of employment, or otherterms andconditions of employment and, if an understanding isleached, embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time employees of Wes-ton ShoppersCity,Inc. and Weston Shoppers City ofOswego, Inc., and of their licensees,in Oswego, NewYorkstore, but excluding guards, professional em-ployees, the Store Manager,the Assistant Managers,and all supervisors as defined in the Act.All ouremployeesare free tobecome or remain,or refuseto becomeor remain,members ofRetail StoreEmployeesUnion, Local 345, AFL-CIO, Retail ClerksInternationalAssociation, or any otherlabor organization.WESTONS SHOPPERS CITY, INC AND ITSSUBSIDIARYWESTONS SHOPPERS CITY OFOSWEGO, INC, AND ITS LICENSEES MILESFABRICS OF OSWEGO, INC, DRIVE-INRESTAURANTS, INC d/b/a OGDENFOODS, ARNESS SALES CORPORATION,AND LESAL RETAILERS OF OSWEGO, INCd/b/a MORSE SHOES